Citation Nr: 1441544	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  09-37 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for lumbar spine disability, prior to June 5, 2012.

2.  Entitlement to an evaluation in excess of 20 percent for lumbar spine disability from June 5, 2012.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2011, the Veteran testified at a Travel Board hearing by the undersigned held sitting at the RO.  A transcript of that hearing is associated with the claims file.

In March 2012, the Board remanded the issue of entitlement to an evaluation in excess of 10 percent for lumbar spine disability for further development, and it now returns to the Board for appellate review.  In a May 2013 rating decision, the VA Appeals Management Center (AMC) increased the rating assigned for the Veteran's lumbar spine disability from 10 percent to 20 percent, effective from June 5, 2012.  As this increase does not represent a full grant of the benefits sought, the Veteran's appeal is not abrogated and the matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran's appeal was remanded by the Board in March 2012, so that he could be afforded a new VA examination and that his recent VA outpatient treatment records could be obtained; once these actions were completed, if the benefit sought on appeal was not granted, a Supplemental Statement of the Case was to be issued.  The VA outpatient treatment records dated from March 2008 through April 2013 were obtained and associated with the claims file; and a VA examination was conducted in June 2012, with an addendum in October 2012.  A Supplemental Statement of the Case was issued in October 2012.  Accordingly, the Board finds that there has been substantial compliance with the directives of the March 2012 Remand in this case, such that an additional remand to comply with such directives is not required.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

The Veteran has submitted a written statement to the effect that he had to resign from his job due to problems with back pain in November 2012.  Subsequently, in a May 2013 rating decision, the RO denied the claim of entitlement to a TDIU.  Although, the Veteran did not file a timely notice of disagreement to this rating decision, in a July 2014 Brief, the Veteran's representative continued to claim entitlement to a TDIU.  In Rice v. Shinseki, the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case indicates that the Veteran continues to assert that he was unable to gain or maintain employment because of his service-connected lumbar spine disability.  As such, despite the lack of a timely notice of disagreement, in light of Rice, the Board deems that the issue of entitlement to a TDIU is properly before the Board, as listed on the title page of this decision.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to June 5, 2012, the Veteran's lumbar spine disability was manifested by forward flexion of the thoracolumbar spine greater than 60 degrees and a combined range of motion of the thoracolumbar spine greater than 120 degrees.  Muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour was not shown.

2.  From June 5, 2012, the Veteran's lumbar spine disability has been manifested by limitation of motion, at worst, to 60 degrees of forward flexion, 25 degrees of extension, 30 degrees of bilateral lateral flexion, and 25 degrees of bilateral lateral rotation.  Ankylosis of the entire thoracolumbar spine has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for lumbar spine disability, prior to June 5, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).

2.  The criteria for an evaluation in excess of 20 percent for lumbar spine disability, from June 5, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim concerning the proper disability ratings be assigned to his service-connected lumbar spine disability arises from his disagreement with the initial rating assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a letter in January 2009, as well as a copy of the rating decision on appeal and a statement of the case (SOC), which set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

The Board concludes that VA's duty to assist has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his post service VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO provided the Veteran VA examinations in March 2008 and more recently, in June 2012.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The examiners discussed the history of the Veteran's lumbar spine disability, conducted clinical examinations of the Veteran, and elicited information from the Veteran concerning the functional aspects of his lumbar spine disability.  As these examinations included sufficient details as to the current severity of his disability, the Board concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal and asked questions to ascertain the current state of the Veteran's lumbar spine disability.  The hearing focused on the evidence necessary to substantiate the Veteran's claim for increased ratings.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

The Veteran's lumbar spine disability is currently rated under Diagnostic Code 5242.  Diagnostic Code 5242 directs that degenerative arthritis of the spine be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Under the General Rating Formula, at 38 C.F.R. § 4.71a, a 10 percent evaluation is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees but no greater than 85 degrees; a combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for limitation of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately under an appropriate diagnostic code.  Id. at Note (1).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Prior to June 5, 2012

The Veteran underwent a VA examination in March 2008.  The VA examiner indicated that the claims file was reviewed.  The Veteran reported chronic pain in the upper lumbar region without distribution, which was sharp in nature, and rated the pain as 7 to 8 on a scale of 1 to 10.  He was on Hydrocodone, with some pain relief, which caused no side effects.  Flare-ups of the back pain occurred with bending, stooping, and continued static positioning in excess of 15 to 20 minutes and without incapacitation.  He did not use assistive devices and could walk up to 1 mile.  On functional assessment, the examiner noted that the Veteran had been able to keep up with his job for medical equipment delivery although his driving tolerance was diminished.  He was self-sufficient in day-to-day activities.  On physical examination, the Veteran's spine was symmetrical and his posture had slight shift to the right, with guarded gait.  The Veteran's thoracolumbar spine's range of motion was limited to 75 degrees of forward flexion, 15 degrees of extension, 25 degrees of bilateral lateral flexion and bilateral lateral rotation, with pain at the end of the range and no additional limitation with three repetitive uses.  There was tenderness in the upper lumbar area, centrally, with no spasms.  There was guarding but no other postural abnormalities except for the right lateral shift.  On neurological examination, sensation was intact, bilaterally; there was no muscular wasting, with normal muscle tone and strength; deep tendon reflexes were symmetrical.  Rectal examination revealed intact sensation, tone, volitional control and reflexes.  The Veteran reported no incapacitating episode during the past 12 month period due to intervertebral disk syndrome (IVDS) that required bed rest prescribed by a physician.  The diagnosis was degenerative disk disease of L1-2 level, with upper lumbosacral strain.  The examiner noted that there was no additional limitation of joint function caused by pain on repeated use, fatigue, weakness, lack of endurance, or incoordination.

VA treatment records reflect that the Veteran was issued a cane in March 2010 and a lumbar corset in April 2011 for his low back pain.

In a March 2010 written statement, the Veteran indicated that he used a cane occasionally when it is difficult to walk; it was difficult for him to get out of bed in the mornings due to back pain.  He also stated that he could not sit or stand for long periods of time.

During his December 2011 Board hearing, the Veteran reported increased low back pain with radiation to the left leg.  He had problems sleeping at night and getting out of bed in the morning.  He could not sit or stand for long periods of time and he had used Vicodin, back brace, and a cane.  He stated that he had no incapacitating episodes requiring bed rest.

After consideration of the pertinent evidence of record, the Board concludes that an initial evaluation greater than 10 percent is not warranted for the Veteran's lumbar spine disability, prior to June 5, 2012.  The Veteran's lumbar spine disability was manifested by subjective complaints of pain and limitation of motion, at most, to 75 degrees of forward flexion, 15 degrees of extension, 25 degrees of bilateral lateral flexion, and 25 degrees of bilateral lateral rotation; the combined range of motion of the thoracolumbar spine, at the least, was 190 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5242.  Further, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis was not shown.  The March 2008 VA examiner noted that there was tenderness in the upper lumbar area, with no spasms.  It was also noted that although the Veteran had a guarded gait there was no other postural abnormalities except for a slight lateral shift to the right.  Additionally, a July 2006 VA treatment report reflects that the Veteran ambulated with a steady even gait.

The medical evidence of record does not show additional functional losses due to pain caused by the Veteran's lumbar spine disability increased.  See 38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  On the March 2008 VA examination, the Veteran reported flare-ups of back pain with bending, stooping, and continued static positioning in excess of 15 to 20 minutes.  However, the March 2008 VA examination took pain and repetitive motion into account, and the examiner indicated that there was no additional limitation of joint function caused by pain on repeated use, fatigue, weakness, lack of endurance, or incoordination.  On the range of motion testing, pain was shown at the end of the range, and no additional limitation was shown with three repetitive uses.  In the absence of evidence showing that the Veteran experienced pain or other symptoms which caused additional functional loss approximating the criteria for a rating higher than 10 percent, increased rating on this basis is not warranted.  See DeLuca, 8 Vet. App. at 206.

From June 5, 2012

The Veteran underwent another VA examination in June 2012.  He reported increasing low back pain, with stiffness and intermittent radicular pain in the left lower extremity with prolonged sitting and standing.  He also had occasional tingling of his left toes.  He did not experience incapacitation episodes.  He related that he stopped working as an equipment delivery person as of last month due to his back symptoms.  He reported flare-ups of back pain occurring 2 to 3 times a week without known cause, lasting all day.  He took medication and rested for relief.  Range of motion consisted of forward flexion to 60 degrees, with painful motion beginning at 0 degrees; extension to 25 degrees, with painful motion beginning at 0 degrees; and bilateral lateral flexion to 30 degrees or more, with no objective evidence of painful motion; bilateral lateral rotation to 25 degrees, with no objective evidence of painful motion.  The Veteran was able to perform repetitive use testing with 3 repetitions, following which there was no additional limitation in the range of motion of the thoracolumbar spine.  The examiner noted the Veteran had functional loss or impairment of the back due to less movement than normal and pain on movement.  There was tenderness in the mid lumbar spine but no guarding or spasm of the spine.  Neurological testing consisting of muscle strength, reflex and sensory examinations was normal, except for ankle reflexes.  The Veteran reported radicular pain or symptoms due to radiculopathy and mild intermittent pain and parestheisas and/or dysthesias were found in the left lower extremity.  No other neurologic abnormalities, such as bowel or bladder problems were shown.  The examiner noted that the Veteran had IVDS but no incapacitating episodes due to IVDS.  The Veteran used brace and case as a normal mode of locomotion.  Regarding function impact of the back condition, the examiner stated that the Veteran was unable to perform work duties that required back bending, prolonged sitting, standing or waking, or heavy lifting and carrying.  Magnetic resonance imaging (MRI) of the lumbar spine in October 2012 revealed normal-height vertebral bodies, multi-level mild degenerative changes, mild disc narrowing at L1-2, disc desiccation involving all lumbar discs, multi-level Schmorl's nodes, and no significant central canal stenosis or foraminal narrowing.

Beginning June 5, 2012, the Board concludes that a rating in excess of 20 percent is not warranted.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5242.  The Veteran's lumbar spine disability was manifested by subjective complaints of pain, stiffness, and limitation of motion, at most, to 60 degrees of forward flexion, 25 degrees of extension, 30 degrees of bilateral lateral flexion, and 25 degrees of bilateral lateral rotation.  Based on the foregoing, a rating greater than 20 percent is not warranted during this time period as there is no evidence of 30 degrees or less of forward flexion or ankylosis of the thoracolumbar spine.  Rather, the evidence clearly demonstrates that the Veteran continued to retain motion in his back with at least 60 degrees of forward flexion.  As there was clearly motion, the medical evidence of record simply does not show ankylosis of the entire thoracolumbar spine, required for the assignment of the next higher evaluation.  See 38 C.F.R. § 4.71a, General Rating Formula; also see Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citations omitted) (defining ankylosis as "immobility and consolidation of a joint due to disease, injury, surgical procedure.").

Additionally, the medical evidence of record does not show that the Veteran's lumbar spine disability increased in severity in terms of limitation of motion due to pain.  See 38 C.F.R. §§ 4.40, 4.45; Deluca, 8 Vet. App. at 206.  The Board considered the Veteran's lay assertions that he has problems with prolonged sitting, standing or walking and difficulty getting out of bed in the mornings.  The Board finds the Veteran's statements to be competent and credible evidence as to increased symptoms relating to his back condition.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Nevertheless, additional limitation of motion due to pain, fatigue, weakness, or lack of endurance beyond that contemplated by the assigned rating for the Veteran's lumbar spine disability has not been shown.  The June 2012 VA examiner noted that the Veteran's functional loss of the back consisted of less movement than normal and pain on movement.  However, these factors, i.e. limited motion and pain on movement, are already considered under the current evaluation.  The results of the June 2012 range motion testing reflect that the Veteran had painful motion throughout the whole range of forward flexion and extension movements.  However, pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  The examiner also noted that there was no additional limitation in the range of motion on repetitive use testing.  Accordingly, a disability evaluation greater than 20 percent is not warranted on this basis.

Other Considerations

Consideration has been given to an increased rating for the Veteran's service-connected lumbar spine disability under other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1995).  Spine conditions may also be rated under Diagnostic Code 5243 for intervertebral disc syndrome (IVDS).  The criteria for IVDS rates the disability according to the number of "incapacitating episodes" suffered per year.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  However, the record does not reflect that the Veteran's lumbar spine disability is manifested by IDVS that resulted in incapacitating episodes requiring bed rest prescribed by a physician and treatment prescribed by a physician during the period on appeal.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5243.  To that effect, the Veteran testified at the December 2011 Board hearing that he experienced no incapacitating episodes requiring bed rest due to his lumbar spine condition.  The June 2012 VA examiner also stated that although the Veteran had IVDS, there were no incapacitating episodes due to IVDS.

Finally, a separate rating may be assigned for any neurologic abnormalities associated with the lumbar spine disability.  38 C.F.R. § 4.71a, General Rating Formula, Note (1) (2013).  The Veteran's lumbar spine disability has not been manifested by any bowel or bladder impairment.  The record reflects that neurologic manifestations of the Veteran's lumbar spine disability include radiculopathy of the left lower extremity, and a separate rating of 10 percent has been granted for left lower extremity radiculopathy, in a May 2013 rating decision.

Generally, evaluating a disability using either the corresponding or an analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, the Rating Schedule contemplates then the veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

With respect to the first prong of Thun, the schedular ratings in this case are adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected lumbar spine disability.  See Thun, 22 Vet. App. at 115.

The Veteran's lumbar spine disability is evaluated by the General Rating Formula, which account for the Veteran's decreased mobility and any additional limitation of motion due to pain, as well as the neurologic symptoms associated with the lumbar spine disability.  He does not have symptoms associated with this disability that have been unaccounted for by the current schedular ratings.  See 38 C.F.R. § 4.71a, General Rating Formula.

When comparing the Veteran's symptoms with the schedular criteria, the Board finds that the Veteran does not have symptomatology associated with his lumbar spine disability that have been unaccounted for by the schedular ratings currently assigned.  See id.  Accordingly, a comparison of the Veteran's symptoms resulting from his service-connected disability with the pertinent schedular criteria does not show that his service-connected disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available schedular ratings are adequate to rate the Veteran's lumbar spine disability.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), no additional symptoms are shown that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

These issues have been reviewed with consideration of whether further staged ratings would be warranted.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's lumbar spine disability, the evidence is against the assignment of ratings in excess of those currently assigned for the Veteran's lumbar spine disability during the periods on appeal.  As such, further staged ratings are not for application.  See Fenderson, 12 Vet. App. at 126).

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning higher initial evaluations, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to an initial evaluation in excess of 10 percent, prior to June 5, 2012, for lumbar spine disability is denied.

Entitlement to an evaluation in excess of 20 percent, from June 5, 2012, for lumbar spine disability is denied.


REMAND

With regard to the issue of TDIU, the Board finds that a VA medical opinion obtained in June 2012 is not adequate.  "Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311.  The June 2012 VA medical opinion addressing the severity of the Veteran's lumbar spine disability noted that the Veteran's thoracolumbar spine (back) condition impacted his ability to work as he is unable to perform work duties that require back pending, prolonged sitting, standing or walking, heavy lifting and carrying.

However, this opinion is inconclusive as to whether the Veteran's service-connected disabilities render him unable to secure and maintain substantially gainful employment.  This opinion does not consider the Veteran's education, skills, vocational interests, or the job market, and other service-connected and nonservice-connected disabilities, all of which may additionally impact employability.  It also does not consider (necessarily comport with) a technical legal definition of "substantially gainful employment."  This statement is problematic because the Board cannot rely on a medical opinion that does not comport with the governing legal criteria by which the Board is bound in making the determination as to the Veteran's entitlement to a TDIU.

To that effect, a TDIU is granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a).  For purposes of 38 C.F.R. § 4.16(a), marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Consideration shall be given in all claims to the nature of the employment and the reasons for termination.  Id.

Consequently, in order to satisfy VA's duty to assist, the Board finds that on remand, a VA medical opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file any updated treatment records for the Veteran from the Central Texas VA Healthcare System (HCS), and all associated outpatient clinics, dated from April 2013 to the present.  All actions to obtain the requested records should be documented in the claims file.

2.  Following completion of the above requested action, schedule the Veteran for a VA examination by an appropriate medical practitioner to obtain a medical opinion regarding the impact of the Veteran's service-connected disabilities on his employability.  A copy of this Remand and the entire claims file must be made available to and reviewed by the VA examiner.

Based on a review of the claims file, the examiner must provide an opinion as to whether it is at least as likely not (greater than 50 percent probability) that the Veteran is unable to secure or follow a substantially gainful occupation, consistent with his education and occupational experience, due solely to service-connected disabilities.  In this regard, the examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  When offering this opinion, the examiner should not consider the effects of age or any non-service connected disabilities.

3.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


